Citation Nr: 9907794	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  93-03 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim for service connection for a heart 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1990 rating decision of 
the RO.  

In October 1994 and July 1996, the Board remanded the case 
for evidentiary development.



FINDING OF FACT

New evidence has been received and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
veteran's claim of service connection for a heart condition.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5108, 7104 (West 1991 
& Supp. 1998);  38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a decision promulgated in August 1988, the Board of 
Veterans' Appeals denied the veteran's claim of service 
connection for a heart condition.  

38 U.S.C.A. § 5108 states, "If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1998).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has set forth a two-part analysis to be used when a 
veteran seeks to reopen a claim based upon "new and 
material" evidence.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  This two-step analysis requires a determination 
under 38 U.S.C.A. § 5108 regarding whether or not evidence is 
"new and material" so as to permit the reopening of the 
claim.  If it is, a decision must then be made as to whether 
or not the evidence presented warrants a revision of the 
former disposition.  The second level analysis must be made 
based upon an evaluation of the merits of the claim in light 
of all the evidence, both old and new.  An adverse 
determination regarding either question is appealable.  
Moreover, the Board, as well as the veteran must point to a 
medical basis other than an unsubstantiated opinion to reopen 
a claim under 38 U.S.C.A. § 5108 (West 1991 & Supp. 1998).  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In Colvin v. Derwinski, the Court required that, in order to 
reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  However, 38 C.F.R. § 3.156(a) requires that, to 
reopen a claim, evidence submitted must only be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998).  In Hodge v. West, the U.S. Court of Appeals for the 
Federal Circuit stated that the test created by the Court in 
Colvin was more restrictive than required by 38 C.F.R. 
§ 3.156(a).  Hodge v. West, No. 98-7017 (Fed. Cir. September 
16, 1998);  In fact, the Court of Veterans Appeals was stated 
to have "impermissibly replaced the agency's judgment with 
its own" and "imposed on veterans a requirement 
inconsistent with the general character of the underlying 
statutory scheme for awarding veterans' benefits."  Hodge.  

The standard to be used by the Board in this determination is 
therefore whether new evidence is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (1998).  

The record now includes the report of VA examinations dated 
in August 1996 (including multiple addendums) and in May 
1998.  These examinations were performed pursuant to the 
Board's October 1994 remand.  They were requested by the 
Board specifically to determine whether the veteran suffers 
from a heart condition which originated in service or which 
is secondary to a service-connected disability.  

The final diagnosis set forth in the May 1998 examination 
report states the veteran does not suffer from heart disease 
due to a service-connected disability or from heart disease 
which begin during service.  Although this diagnosis and the 
other examination reports do not support seem to the 
veteran's claim, they do represent important evidence 
concerning his claim.  They therefore are "so significant 
that [they] must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a).  

Accordingly, the Board finds that the record does contain new 
and material evidence and the veteran's claim of service 
connection for a heart condition has been reopened.  




ORDER

As new and material evidence has been received to reopen the 
veteran's claim of service connection for a heart condition, 
the appeal to this extent is granted, subject to the 
discussion hereinbelow.  



REMAND

When the RO initially finds new and material evidence 
sufficient to reopen a claim has not been submitted, but the 
Board finds such evidence has in fact been received (thus 
reopening the claim), the case must be remanded to the RO for 
the second step of the Manio analysis (a de novo review of 
the entire record) unless there would be no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

For the reasons stated above, this case is hereby REMANDED to 
the RO for the following actions:

The RO should undertake to review the 
veteran's reopened claim within the 
meaning of the second-step analysis 
established in Manio.  In doing so, 
the RO should consider all of the 
evidence, old and new, on a de novo 
basis to determine if there exists a 
basis for granting the veteran's 
claim.  Any indicated development 
should be undertaken in this regard.  
If any determination under the second 
step of the Manio analysis is adverse 
to the veteran, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case setting forth a summary of all 
of the evidence, a citation to and 
discussion of applicable laws and 
regulations, and a detailed analysis 
of the reasons for the RO's 
determination.  The veteran and his 
representative should be afforded an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


